                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )                    No. 2:18-CR-105-RLJ-HBG
JERRY LEE CRAIG, and                              )
BRADLEY SHAWN CRAIG,                              )
                                                  )
                       Defendants.                )

                                MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. This case is before the Court on the Defendants’ Joint Motion

to Continue Motion Deadline, Pretrial Conference, Plea Deadline and Trial Date [Doc. 28], filed

on December 20, 2018. In this motion, the Defendants ask to continue the April 9, 2018 trial date

and other deadlines in order to give defense counsel additional time to review the discovery with

the Defendants, to prepare and litigate pretrial motions, and to prepare the case for trial. The

motion relates that discovery is voluminous and could not be disclosed and discussed with the

Defendants until redacted, a process that was completed on November 15, 2018. Counsel contend

they have not had sufficient time to confer with their clients about discovery, pretrial motions, and

possible defenses. They note that this case involves the execution of several search warrants,

which may give rise to suppression motions. The Defendants argue that this case is complex,

requiring additional time for counsel to provide effective assistance.        They assert that the

complexity of the case has required expert services in excess of the case compensation maximum.

The motion relates that the Government does not object to the continuance.

               The undersigned conducted a telephone conference on the motion on January 7,
2019. Assistant United States Attorneys Andrew Cheatham Parker and Robert M. Reeves

participated on behalf of the Government. Assistant Federal Defender Nikki C. Pierce represented

Defendant Jerry Craig. Attorney David L. Leonard represented Defendant Bradley Craig. The

parties confirmed their positions, as stated in the motion. Ms. Pierce said that the work on this

case is “front-loaded,” because the case involves multiple search warrants that will give rise to

dispositive motions. Mr. Leonard argued that this case is complex for speedy trial purposes due

to the number and complexity of the charges and the number of witnesses. Ms. Pierce and Mr.

Leonard stated that their clients are waiving their speedy trial rights in relation to the requested

continuance. The parties agreed on a new trial date of July 30, 2019.

               The Court finds the motion to continue the trial and other deadlines to be unopposed

and well-taken. The Court also finds that the ends of justice served by granting a continuance

outweigh the interest of the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

The sixteen-page Indictment [Doc. 1] charges the Defendants with forty-eight counts: One count

of transporting stolen goods in interstate commerce, sixteen counts of altering or removing vehicle

identification numbers, twenty counts of sale or receipt of stolen vehicles, nine counts of being a

felon in possession of firearms or ammunition, one count of possession of a stolen firearm, and

one count of trafficking in counterfeit goods (operating a chop shop). These crimes are alleged to

have occurred in April 2017 in Tennessee and Virginia. The parties relate that the discovery in

this case is voluminous, comprising one terabyte of data and involving items seized in the

execution of multiple search warrants. Additionally, defense counsel could not review the

discovery with their clients until it was redacted, a process that took until mid-November 2018.

Accordingly, the undersigned deems this case to be complex for purposes of the Speedy Trial Act,

due to the nature of the instant prosecution with respect to the number and complexity of the

charges, the voluminous discovery, and the anticipated dispositive motions.           18 U.S.C. §
                                                 2
3161(h)(7)(B)(ii). As such, the Court finds “that it is unreasonable to expect adequate preparation

for pretrial proceedings or for the trial itself with in the time limits established” in the Act. 18

U.S.C. § 3161(h)(7)(B)(ii).

               The Court also finds that defense counsel need time to complete review of

discovery with the Defendants, to consult with their clients, to investigate the case, to locate and

interview witnesses, and to research and prepare pretrial motions. Once any pretrial motions are

litigated, counsel will need time to prepare the case for trial. Given the nature and amount of

discovery in this case, the Court finds that counsel cannot be prepared for trial on April 9 or in less

than seven months. Thus, without a continuance, defense counsel would not have the reasonable

time necessary to prepare for trial, despite their use of due diligence.           See 18 U.S.C. §

3161(h)(7)(B)(iv).

               Accordingly, the Joint Motion to Continue Motion Deadline, Pretrial Conference,

Plea Deadline and Trial Date [Doc. 28] is GRANTED, and the trial is reset to July 30, 2019. The

Court finds that all the time between the filing of the motion on December 20, 2018, and the new

trial date of July 30, 2019, is fully excludable time under the Speedy Trial Act for the reasons set

forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling

in this case, the Court extends the deadline for filing pretrial motions to March 1, 2019. Responses

to motions are due on or before March 15, 2019. The parties are to appear before the undersigned

in Greeneville, Tennessee, for a motion hearing on all pending pretrial motions on April 8, 2019,

at 10:00 a.m. A final pretrial conference is set for July 10, 2019, at 11:00 a.m., and will be

conducted by video teleconference. This date is also the deadline for concluding plea negotiations

and providing reciprocal discovery. The Court instructs the parties that all motions in limine must

be filed no later than July 15, 2019. Special requests for jury instructions shall be submitted to

the District Judge no later than July 19, 2019, and shall be supported by citations to authority
                                                  3
pursuant to Local Rule 7.4.

              The Court ORDERS as follows:

         (1) The Joint Motion to Continue Motion Deadline, Pretrial Conference,
             Plea Deadline and Trial Date [Doc. 28] is GRANTED;

         (2) The trial of this matter is reset to commence on July 30, 2019, at
             9:00 a.m., before the Honorable R. Leon Jordan, United States
             District Judge;

         (3) The Court declares this case to be complex for purposes of the
             Speedy Trial Act;

         (4) All time between the filing of the motion on December 20, 2018,
             and the new trial date of July 30, 2019, is fully excludable time
             under the Speedy Trial Act for the reasons set forth herein;

         (5) The deadline for filing pretrial motions is extended to
             March 1, 2019, and responses to motions are due on or before
             March 15, 2019;

         (6) The parties are to appear before the undersigned at the James H.
             Quillen United States Courthouse in Greeneville, Tennessee, for a
             motion hearing on all pending pretrial motions on April 8, 2019, at
             10:00 a.m.;

         (7) The Court will hold a final pretrial conference by video
             teleconference on July 10, 2019, at 11:00 a.m. This date is also the
             new deadline for concluding plea negotiations and providing
             reciprocal discovery;

         (8) Motions in limine must be filed no later than July 15, 2019; and

         (9) Special requests for jury instructions with appropriate citations shall
             be submitted to the District Judge by July 19, 2019.

              IT IS SO ORDERED.

                                             ENTER:


                                             United States Magistrate Judge




                                                4
